La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El 5 de junio de 1990 el Tribunal Superior, Sala de Carolina, dictó sentencia en la que declaró con lugar la recla-mación del codemandado Marcelo Canales Vázquez por despido injustificado bajo la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. secs. 185a-185m) pero desestimó la ba-sada en discrimen por razón de edad bajo la Ley Núm. 100 de 30 de junio de 1959. Dicha sentencia fue notificada y archivada en autos el 22 de junio de 1990. El 28 de junio la parte demandada recurrente, Converse de Puerto Rico, Inc./1) Carlos Benitez y Enrique Segarra (en adelante Converse), presentó a tiempo una moción de determinaciones de hecho adicionales al amparo de la Regla 43.3 de Proce-dimiento Civil, 32 L.P.R.A. Ap. III. El foro de instancia la denegó el 12 de julio. El 3 de julio la parte demandante recurrida también presentó una moción de determinacio-nes de hecho adicionales. El tribunal la declaró sin lugar y notificó el 18 de julio.
El 17 de agosto Converse presentó un recurso de revisión. El 16 de noviembre, en reconsideración, decidi-mos revisar y expedimos el auto. El 27 de noviembre la parte demandante recurrida presentó una moción de des-estimación por falta de jurisdicción. Alegó que la moción de determinaciones de hecho adicionales del 3 de julio se pre-sentó fuera del término jurisdiccional de diez (10) días que provee la Regla 43.3 de Procedimiento Civil, supra, por lo tanto, no interrumpió el término de treinta (30) días para recurrir en alzada. Regla 53.1.(b) de Procedimiento Civil, *78932 L.P.R.A. Ap. III. Continuó alegando que el término para que Converse solicitara la revisión comenzó a decursar nuevamente el 13 de julio y que, por lo tanto, el recurso de revisión debió haberse presentado en o antes del 13 de agosto.(2) Concluyó que habiendo Converse presentado el recurso el 17 de agosto, pasado el término jurisdiccional de treinta (30) días que provee las reglas, este Tribunal carece de jurisdicción para entender en el mismo.
El 21 de diciembre emitimos una resolución en la que ordenamos a Converse mostrar causa por la cual no debe-ríamos desestimar el recurso de revisión presentado por falta de jurisdicción. Converse compareció y alegó que a pesar de que se archivó en autos copia de la notificación de la sentencia el 22 de junio de 1990, no fue hasta el 25 de junio que realmente se notificó al depositarla en el correo. Continuó arguyendo que, a tenor con lo resuelto en Vda. de Carmona v. Carmona, 93 D.P.R. 140 (1966), habiéndose depositado en el correo la notificación de la sentencia con posterioridad al archivo en autos de copia de la misma, el término para presentar la moción de determinaciones de hecho adicionales comenzó al depositarse la notificación de la sentencia en el correo, no al momento de su archivo en autos. No le asiste la razón.
Las Reglas 43.3 y 43.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, disponen que el término de diez (10) días para solicitar las determinaciones de hecho adicionales comenzará a decursar desde el archivo en autos de copia de la notificación de la sentencia, y que una vez presentada dicha moción por cualquier parte en el pleito quedarán interrumpidos los términos para recurrir en alzada para todas las partes. Su presentación, sin embargo, no interrumpe el término que tienen las otras partes en el pleito para presentar las mociones de determinaciones de hechos *790adicionales. En Figueroa Rivera v. Tribunal Superior, 85 D.P.R. 82, 88 (1962), adelantamos la posibilidad de que no se enviara la notificación del archivo en autos de copia de la notificación de la sentencia “dentro del término para apelar [o revisar o se] enviara tan tardíamente que una parte no tuviera el tiempo suficiente para preparar una revisión”. Expresamos que si esto ocurriera “siempre ha-bría medios para proteger los derechos de una parte así perjudicada”. Esto fue precisamente lo que ocurrió en Vda. de Carmona v. Carmona, supra, donde la notificación se envió pasado el término para apelar. Bajo estas circuns-tancias, resolvimos que el término para apelar comenzó a correr desde el depósito en el correo de la notificación, no desde su archivo en autos. Esta no es la situación que hoy confrontamos.(3)
En el caso de autos los demandados recurrentes, Converse, basan su teoría de jurisdicción en la segunda moción de determinaciones de hecho adicionales, la presentada tardíamente por los demandantes recurridos. No les asiste la razón; veamos. La notificación se depositó en el correo sólo tres (3) días después de haberse archivado en autos copia de la notificación de la sentencia. Tanto la recurrente Converse como la demandante recurrida, tuvieron amplia oportunidad de preparar y presentar una moción de determinaciones de hechos adicionales dentro del término de diez (10) días provisto por la Regla 43.3 de Procedimiento Civil, supra. Como cuestión de hecho Converse *791así lo hizo, al presentar su moción el 28 de junio, seis (6) días después del archivo en autos de copia de la notificación. Fue la segunda moción de determinaciones de hecho adicionales, la presentada por la parte demandante recurrida, la que se presentó tardíamente, ya que el punto de partida para computar el término para presentar la mo-ción era el archivo en autos de copia de la notificación de la sentencia, no su depósito en el correo.(4) Converse no ha probado que se dieron las circunstancias extraordinarias que al amparo de lo resuelto en Vda. de Carmona v. Car-mona, supra, ameritara que el término comenzase a correr desde el depósito de la notificación en el correo, o que al amparo de Figueroa Rivera v. Tribunal Superior, supra, se utilizacen otros remedios para “proteger los derechos de una parte así perjudicada”.
No habiéndose presentado en tiempo la segunda moción de determinaciones de hecho adicionales, ésta no tuvo el efecto de interrumpir el término para presentar la revisión. Carecemos de jurisdicción para entender en el recurso de revisión presentado. Cabe señalar, además, que en realidad Converse tuvo cincuenta y dos (52) días, desde el 22 de junio de 1990 —fecha en que se le notificó la sentencia— hasta el 13 de agosto, para presentar su recurso de revisión, tiempo más que suficiente para prepararlo y presentarlo.(5)
*792Por todo lo antes expuesto, se dictará sentencia desesti-mando el recurso presentado por falta de jurisdicción.
El Juez Asociado Señor García concurre con el resultado sin opinión escrita. El Juez Asociado Señor Rebollo López concurre con el resultado con opinión escrita.

(1) Con relación a la codemandada recurrente Converse de Puerto Rico, Inc., el 19 de julio de 1991 ordenamos la paralización de los procedimientos “hasta tanto la Corte Federal de Quiebra para el ‘Eastern District of Missouri’ no decida lo contrario”.


(2) El término de treinta (30) días para presentar el recurso de revisión vencía el 11 de agosto de 1990, pero por ser sábado se extendió hasta el lunes 13.


(3) En los comentarios editoriales que acompañan las Reglas de Procedimiento publicadas por Publicaciones JTS, Inc., se le dio una interpretación demasiado am-plia a lo resuelto en Vda. de Carmona v. Carmona, 93 D.P.R. 140 (1966), al expre-sarse lo siguiente:
“Un problema constante en esta área se suscita cuando la fecha del archivo en autos de copia de la notificación de la sentencia no concuerda con la fecha en que efectivamente se depositó en el correo tal notificación a las partes. En esta especial situación, el término para revisar o apelar comienza a computarse el día del depósito de la notificación en el correo, como se señaló en Vda. de Carmona v. Carmona, 93 D.P.R. 140, 144 (1966) (Pérez).” J.A. Cuevas Segarra, Práctica Procesal Puertorri-queña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1986, Vol. II, pág. 256.


(4) La parte demandante recurrida nos informa que recibió la notificación el 25 de junio. Esta parte presentó recurso de revisión en tiempo, el 10 de agosto de 1990 (RE-90-489). Lo denegamos el 5 de octubre.


(5) Con respecto al planteamiento de Converse de que al amparo de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. I-A, acojamos el recurso de revisión como una petición de certiorari, basta con señalar que estamos frente a un término jurisdiccio-nal donde no existen “circunstancias extraordinarias o especiales” que justifiquen el que acojamos el recurso presentado luego de haber transcurrido el término para presentarlo como una petición de certiorari.
(5) Con respecto al planteamiento de Converse de que al amparo de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. I-A, acojamos el recurso de revisión como una petición de certiorari, basta con señalar que estamos frente a un término jurisdiccio-nal donde no existen “circunstancias extraordinarias o especiales” que justifiquen el *792que acojamos el recurso presentado luego de haber transcurrido el término para presentarlo como una petición de certiorari.